ACCEPTED
                                                                                                  03-14-00112-CV
                                                                                                         3686957
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              1/7/2015 4:09:02 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK

                                             HILL GILSTRAP
                                             A PROFESSIONAL CORPORATION
                                                ATTORNEYS AT LAW

                                             1400 WEST ABRAM STREET
                                                                                  FILED IN
                                             ARLINGTON, TEXAS 76013        3rd COURT OF APPEALS
                                                TEL 817-261-2222               AUSTIN, TEXAS
                                                FAX 817-861-4685
FRANK GILSTRAP                                                             1/7/2015 4:09:02 PM
BOARD CERTIFIED
CIVIL APPELLATE LAW                                                          JEFFREY D. KYLE
                                                                                   Clerk



                                                January 7, 2015




           Jeffrey D. Kyle, Clerk
           Third Court of Appeals
           P.O. Box 12547
           Austin, Texas 78711-2547

           Re:        03-14-00112-CV; Dr. James Jones v. Angelo State University

           Dear Mr. Kyle:

           Please be advised that I will be presenting the argument for Dr. James Jones. This
           case is set for oral argument on Wednesday, January 28, 2015 at 9:00 a.m.


                                                      Very truly yours,


                                                      /s/ Frank Gilstrap

           FG/ar
           Enclosures

           c.         Erika M. Kane